Title: To Thomas Jefferson from Duncan Forbes Robertson, 12 November 1821
From: Robertson, Duncan Forbes
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Danville Kentucky
                            Nov. 12th 1821
                        
                    You will no doubt be surprised as well as amazed should you ever receive this scrawl, the purport of which is a request; that if granted will be duly appreciated by me. I have declined making it for some years for fear of giving offence, but calling to mind your age, and that in a short time the opportunity will be forever gone, I can no longer forbear, hoping to be forgiven if considered presuming. The request is this, a lock of your hair to be left to my children as a memorial of him whose name can never die, and whose many virtues shine so conspicuous, that malice nor envy can never tarnish them. The request would be made in person did not the demands of a large family claim my every exertion for a support. I am a son of Doct Andrew Robertson formerly of Virginia, my eldest sister wife to Doct James Ewell of Washington City, with whose father Col Jesse Ewell I have been informed you were acquainted.Yours with respect
                        Duncan F. Robertson
                    